Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
“CODE COMPEXITY” on p. 3, line 10 should read --CODE COMPLEXITY--.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
As to claim 1, step (e) line 3, “said particular component” should read --said one of said components--.
Claim 9 is objected for depending on a later claim (i.e. not referring back to preceding claim or reference a claim previously set forth;  see MPEP 37 CFR 1.75(c) and  35 USC 112(d)).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 (1+3) and 4-5 of Patent 9,600,438 (hereafter ‘438).  More specifically, as to claims 1-3, 5-6, 8 and 10 of the instant application, they are anticipated by claims 3-5 of Patent ‘438 despite a slight difference in wording such that claims 3-5 of Patent ‘438 contain all the limitations of claims 1-3, 5-6, 8 and 10 of the instant application. Claims 1-3, 5-6, 8 and 10 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.  Below in an example of how claim 3 (1 and 3) of Patent ‘438 anticipates claim 1 of the instant application.
Claims 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8 and 10 of Patent ‘438. The difference being that claims 6, 8 and 10 of Patent ‘438 were implemented in a different claim hierarchy. However, implementation of claimed invention in different claim hierarchy are well known in the art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to have alternatively implement the method of coordinating actions of a plurality of components in a multi-component system in different claim hierarchy as a matter of design choice.

Patent 9,600,438
Instant Application
1. A method for coordinating the actions of a plurality of components in a multi-component system, comprising: 
a. providing a plurality of components, wherein each of said plurality of components includes a computing device; 
b. providing a first set of software code needed to run a coordinating process on each of said computing devices; 



c. wherein said coordinating process controls operations needed to coordinate the activities of all components in said multi-component system; 
d. cycling said coordinating process through each of said components in said multi-component system by transferring the execution state of said coordinating process through each of said components, with said coordinating process running on each of said components for a residency time; 
e. wherein each of said components collects data that is used by said coordinating process; f. wherein said coordinating process issues commands to each of said components; 
g. wherein data collected by a particular component is only transferred to said coordinating process when said coordinating process is running on said particular component; and 
h. wherein a command issued by said coordinating process to a particular component is only transferred to said particular component when said coordinating process is running on said particular component.

3. A method for coordinating the actions of a plurality of components as recited in claim 1, further comprising: 
a. providing a second set of software code needed to run a local process on each of said computing devices; and 
b. providing an interface between said first set of software code and said second set of software code whereby information and commands can be transferred between said first and second sets of software code.
1. A method for coordinating the actions of a plurality of components in a multi-component system, wherein each of said plurality of components includes a computing device, comprising:

(a) providing a first set of software code needed to run a coordinating process on each of said computing devices; 
(b) providing a set of local software code needed to run local processes on each of said computing devices; 
(c) wherein said coordinating process controls operations needed to coordinate the activities of said components in said multi-component system; 
(d) cycling said coordinating process through each of said components in said multi- component system by transferring an execution state of said coordinating process through each of said components, with said coordinating process running on each of said components for a residency time; and 





(e) wherein said coordinating process only communicates with one of said sets of local software code running on one of said components when said coordinating process is running on said particular component.


Claims 1, 3, 5-8 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 (1+3) and 4-5 of Patent 10,733,014 (hereafter ‘014).  More specifically, as to claims 1, 3, 5-8 and 10 of the instant application, they are anticipated by claims 3-5 of Patent ‘014 despite a slight difference in wording such that claims 3-5 of Patent ‘014 contain all the limitations of claims 1, 3, 5-8 and 10 of the instant application. Claims 1, 3, 5-8 and 10 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.  Below in an example of how claim 3 (1 and 3) of Patent ‘014 anticipates claim 1 of the instant application.
Claims 2, 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7 and 10 of Patent ‘438. The difference being that claims 2, 7 and 10 of Patent ‘014 were implemented in a different claim hierarchy. However, implementation of claimed invention in different claim hierarchy are well known in the art. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to have alternatively implement the method of coordinating actions of a plurality of components in a multi-component system in different claim hierarchy as a matter of design choice.
Patent 10,733,014
Instant Application
1. A method for coordinating the actions of a plurality of components in a multi-component system, wherein each of said plurality of components includes a computing device, comprising: 

a. providing a first set of software code needed to run a coordinating process on each of said computing devices; 



b. wherein said coordinating process controls operations needed to coordinate the activities of said components in said multi-component system; 
c. cycling said coordinating process through each of said components in said multi-component system by transferring an execution state of said coordinating process through each of said components, with said coordinating process running on each of said components for a residency time; and 

d. wherein said coordinating process only communicates with a particular component when said coordinating process is running on said particular component.

3. A method for coordinating the actions of a plurality of components as recited in claim 1, further comprising: 
a. providing a second set of software code needed to run a local process on each of said computing devices; and 

b. providing an interface between said first set of software code and said second set of software code whereby information and commands can be transferred between said first and second sets of software code.

1. A method for coordinating the actions of a plurality of components in a multi-component system, wherein each of said plurality of components includes a computing device, comprising:

(a) providing a first set of software code needed to run a coordinating process on each of said computing devices; 
(b) providing a set of local software code needed to run local processes on each of said computing devices; 
(c) wherein said coordinating process controls operations needed to coordinate the activities of said components in said multi-component system; 
(d) cycling said coordinating process through each of said components in said multi- component system by transferring an execution state of said coordinating process through each of said components, with said coordinating process running on each of said components for a residency time; and 

(e) wherein said coordinating process only communicates with one of said sets of local software code running on one of said components when said coordinating process is running on said particular component.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the actions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected based on dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,937,388 Davis et al. (hereafter Davis).

As to claim 1, O'Donnell teaches the invention as claimed including a method for coordinating the actions of a plurality of components in a multi-component system, wherein each of said plurality of components includes a computing device [workflow  process management (hereafter WFPM) system operating over a network of plurality of interconnected computers, col. 3, lines 4-7];

(a) providing a first set of software code needed to run a coordinating process on each of said computing devices [computer systems of the WFPM system and the control and coordination of each of the computer systems in the management and control of a workflow process thereof being accomplished by computer software, col. 4, lines 15-27; col. 5, lines 16-21; col. 6, lines 12-18 and 31-36];

(b) providing a second set of software code needed to run a local process on each of said computing devices [Rule nodes represents internal processing of an HP OpenPM engine (middleware) of a typical note 12a (a computer system), col. 5, lines 16-21; col. 6, lines 12-18 and 36-40];

(c) wherein said coordinating process controls operations needed to coordinate the activities of all components in said multi-component system [workflow process includes sequence of activities, each of which is performed by one of the computer systems in conjunction with associated user or machine, col. 4, lines 37-57; col. 5, lines 16-21; col. 6, lines 8-40];

(d)  cycling said coordinating process through each of said components in said multi- component system by transferring an execution state of said coordinating process through each of said components, with said coordinating process running on each of said components for a residency time [workflow process includes sequence of activities, each of which is performed by one of the computer systems in conjunction with associated user or machine, col. 4, lines 37-57; col. 5, lines 16-21; execution flow from a node (i.e. node 12a having HP OpenPM engine) to activities to be performed external to the HP OpenPM engine of the node and passing of status along inward arcs to next node, col. 6, lines 8-col. 7, line 4; col. 7, lines 37-40; col. 11, lines 23-58; Figs. 1-3]; and 

(e) wherein said coordinating process only communicates with one of said sets of local software code running on one of said components when said coordinating process is running on said particular component [work node in initial state when inward arc is fired (i.e. executing coordinating process) and performs associated activity in sequence/dependency, such that a work node in fired state (i.e. already executed or not running coordinating process) when an inward arc is fired does nothing, col. 6, lines 8-col. 7, line 13; rule nodes are invoked or executed only at the initiation of a work node initializing the start of a workflow process, Fig. 3 and corresponding text]. 

Allowable Subject Matter
Claims 2-10 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, non-statutory double patenting rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 2-10.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 2-10 as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199